Exhibit 10.2

KORN FERRY INTERNATIONAL

LONG TERM PERFORMANCE UNIT PLAN

UNIT AWARD AGREEMENT

THIS UNIT AWARD AGREEMENT (this “Agreement”) by and between Korn Ferry
International, a Delaware corporation (the “Company”), and the Participant named
below evidences the Unit Award granted by the Company to the Participant under
the Korn/Ferry International Long Term Performance Unit Plan (the “Plan”). The
capitalized terms used in this Agreement are defined in the Plan, if not defined
herein.

Participant:                                          
                                                                                

The Committee hereby selects the above named individual for participation in the
Plan, effective as of the Grant Date.

Grant Date:                                         

Unit Award: The Participant is hereby awarded              (specify number) of
Unit Awards as of the Grant Date, subject to the terms of the Plan and this
Agreement. Each Unit Award has a base value of $50,000 for purposes of
determining the lump sum payment made for a partially-vested Unit Award. Each
Unit Award has a full value of $125,000, which is the aggregate amount payable
in five equal annual installments of $25,000 with respect to a fully-vested Unit
Award.

Vesting: The base value of the Unit Award shall become 25% vested 13 months
after the Grant Date, 50% vested on the second anniversary of the Grant Date and
75% vested on the third anniversary of the Grant Date. The full value of the
Unit Award shall become fully vested on the fourth anniversary of the Grant
Date. The full value of the Unit Award shall also become fully vested (i) on the
later of the Participant’s 65th birthday or the second anniversary of the Grant
Date, (ii) upon the termination of the Participant’s employment with the Company
due to death or Disability, and (iii) upon a Change in Control Event. In all
instances, full or partial vesting is subject to the Participant’s continued
employment by the Company through the relevant vesting date, and the Unit Award
is forfeited upon termination of employment to the extent not vested.
Furthermore, at all times (even following full or partial vesting) the Unit
Award is subject to forfeiture if the Participant is terminated for Cause or
engages in Detrimental Activity, as set forth in the Plan. Should the Unit Award
be forfeited, no payment shall be made under the Unit Award.

Payment: The vested portion of the base value of a Unit Award that is partially
vested (but not fully vested) is payable as a lump sum on the first day of the
seventh month following the Participant’s Termination Date. Subject to the
Participant’s payout elections (described below), a fully-vested Unit Award is
payable in five equal annual installments of $25,000, with the first payment
made during the calendar year that includes the seventh anniversary of the Grant
Date, and with each subsequent payment made during each of the next four
calendar years. If the Participant’s employment with the Company terminates on
account of Disability prior to the seventh anniversary of the Grant Date, the
annual installments commence one year following the Participant’s Termination
Date. If the Participant’s employment with the Company terminates on



--------------------------------------------------------------------------------

account of Death prior to the seventh anniversary of the Grant Date, the annual
installments commence 60 days following the date of death. In all instances the
payment date within any calendar year is determined by the Company; provided,
however, that any payments commencing due to a Participant’s Separation from
Service (other than his or her death) shall not be made prior to the date that
is six months following the date of such Separation from Service.

Payout Elections: Within 30 days of the Grant Date, the Participant may elect
(i) that the annual installments for a fully-vested Unit Award commence later
than (but not earlier than) the calendar year that includes the seventh
anniversary of the Grant Date, or (ii) that the payment for a fully-vested Unit
Award be made over a greater (but not lesser) number of annual installments
(with the full value of such installments remaining $125,000). Furthermore, at
least 12 months prior to the date benefits would otherwise commence, the
Participant may elect that the annual installments for a fully-vested Unit Award
commence later than the calendar year that includes the seventh anniversary of
the Grant Date, provided that any such election must defer the commencement of
benefits at least five additional years. In no instance shall interest or other
investment earnings shall be credited to a Participant who makes an election to
receive payments at a later date or over a greater number of installments. Any
Participant elections must be made in the form and manner specified by the
Company.

Plan Document Controls: This Agreement is subject to the terms and conditions of
the Plan document. The Company represents and warrants that a current copy of
the Plan document has been provided to the Participant, and Participant hereby
acknowledges receipt of such document.

The parties hereby agree to the terms of the Unit Award set forth herein and in
the Plan.

 

“PARTICIPANT”

 

   

KORN FERRY INTERNATIONAL,

a Delaware corporation

 

Signature

 

   

 

By:

   

 

Print Name

   

 

Its:

   

 

Address

     

 

City, State, Zip Code

     

CONSENT OF SPOUSE

In consideration of the Company’s execution of this Agreement, the undersigned
spouse of the Participant agrees to be bound by all of the terms and provisions
hereof and of the Plan.

 

 

 

     

 

 

 

Signature of Spouse     Date                  

 

- 2 -



--------------------------------------------------------------------------------

KORN FERRY INTERNATIONAL

LONG TERM PERFORMANCE UNIT PLAN

BENEFICIARY DESIGNATION FORM

The undersigned (the “Participant) hereby names the following person or persons,
including a trustee, personal representative or other fiduciary, as his/her
beneficiary to receive all benefits to which the Participant may be entitled
under Korn Ferry International Long Term Performance Unit Plan in the event of
the Participant’s death.

Beneficiary:                                          
                               

Percentage of benefits (percentages

must add to 100% in the aggregate):                                   

Relationship:                                          
                              

Beneficiary:                                          
                                

Percentage of benefits (percentages

must add to 100% in the aggregate):                                   

Relationship:                                          
                              

Beneficiary:                                          
                                

Percentage of benefits (percentages

must add to 100% in the aggregate):                                   

Relationship:                                          
                              

 

“PARTICIPANT”

 

   

ACCEPTED BY:

KORN FERRY INTERNATIONAL,

a Delaware corporation

 

Signature

 

   

 

By:

   

 

Print Name

   

 

Its:

   

 

Address

     

 

City, State, Zip Code

     



--------------------------------------------------------------------------------

KORN FERRY INTERNATIONAL

LONG TERM PERFORMANCE UNIT PLAN

PAYOUT ELECTION FORM

Participant:                                          
                                            

Grant Date for Unit Awards subject to this election:                     

Purpose: This form may be used by a Participant in the Korn Ferry International
Long Term Performance Unit Plan (the “Plan”) to elect (i) that the annual
installments for a fully-vested Unit Award commence later than (but not earlier
than) the calendar year that includes the seventh anniversary of the Grant Date,
or (ii) that the payment for a fully-vested Unit Award be made over a greater
(but not lesser) number of annual installments (with the full value of such
installments remaining $125,000). A Participant who does not wish to defer
receipt of benefits or to receive benefits over a longer period should not
submit this election form.

Units Awards Subject to this Election: The Participant’s election applies to the
Unit Award(s) granted to the Participant on the Grant Date shown above (the
“Applicable Unit Awards).

Deadline: In order to comply with certain tax rules governing the Plan, this
election must be completed and delivered to the Company no later than 30 days
following the Grant Date. Any attempt to make the election following such
deadline shall be disregarded.

No Interest or Investment Earnings: Under the election below, the Participant
will receive the payments for the Applicable Unit Award at a later date or over
a longer period of time than in the absence of the election. The Participant
understands and agrees that no interest, investment earnings or other
compensation will be paid as a result of such election.

Annual Benefit Commencement Date: The Participant hereby elects to receive any
Annual Benefit that he/she may be entitled to receive pursuant to the Plan for
the Applicable Unit Awards beginning during the following calendar year: (Select
one)

 

  ¨ The calendar year that is 6 months following the Participant’s Separation
from Service with the Company (provided that the commencement of distributions
will not be earlier than the calendar year that includes the seventh anniversary
of the Grant Date, and that the commencement of distributions will not be later
than the calendar year in which the Participant reaches age 70); provided that
any payments commencing due to a Participant’s Separation from Service shall not
be made prior to the date that is six months following the date of such
Separation from Service.

 

  ¨ The calendar year in which the Participant attains age             (Insert
an age not exceeding 70) (provided that the commencement of distributions will
not be earlier than the calendar year that includes the seventh anniversary of
the Grant Date).



--------------------------------------------------------------------------------

  ¨ The calendar year that includes the          th anniversary of the Grant
Date (Insert a number of years higher than 7) (provided that the commencement of
distributions will not be deferred later than the calendar year in which the
Participant reaches age 70).

 

“PARTICIPANT”

 

   

ACCEPTED BY:

KORN FERRY INTERNATIONAL,

a Delaware corporation

 

Signature

 

   

 

By:

   

 

Print Name

   

 

Its:

   

 

Address

     

 

City, State, Zip Code

     

 

- 2 -